Filed 7/29/15 Bell v. Cal. Dept. of Corrections and Rehabilitation CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

SHERMAN BELL                                                         H040466
                                                                    (Monterey County
         Petitioner and Appellant,                                   Super. Ct. No. HC8059)

         v.

CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION ,

         Defendant and Respondent.


         Sherman Bell, who is a prisoner at California Substance Abuse Treatment Facility
and State Prison-Corcoran (SATF–CSP), appeals from the denial of his motion for
injunctive relief.
                                                     Background
         On July 18, 2013, Bell filed a “Petition for Writ of Habeas Corpus and Motion for
Preliminary Injunction and Temporary Restraining Order” in the Monterey County
Superior Court. In the pleading, Bell sought injunctive relief prohibiting the California
Department of Corrections and Rehabilitation (CDCR) from disposing of his excess
personal property. In particular, Bell sought to prohibit the CDCR from disposing of
some of his legal research documents and religious books and publications upon his
transfer to SATF–CSP on July 16, 2013. At the time Bell filed the “petition,” he was an
inmate at Salinas Valley State Prison (SVSP). On November 8, 2013, the trial court
dismissed the “petition.” The trial court deemed the “petition” moot since, according to
Bell his transfer to SATF-CSP was scheduled for July 16, 2013. On December 5, 2013,
Bell filed a handwritten notice of appeal with the Monterey County Superior Court; he
appealed from “the court’s refusal to issue a temporary restraining order and preliminary
injunction.”
                                         Appealability
       In essence, respondent contends that the denial of injunctive relief is not an
appealable order because Bell filed his request as a petition for writ of habeas corpus.
       Code of Civil Procedure section 904.1, subdivision (a) specifies that “[a]n appeal,
other than in a limited civil case, is to the court of appeal. An appeal, other than in a
limited civil case, may be taken from any of the following: [¶] . . . [¶] (6) From an
order . . . refusing to grant . . . an injunction.” (Code Civ. Proc., § 904.1, subd. (a)(6),
italics added.)
       “ ‘A trial court’s order is appealable when it is made so by statute.’ [Citation.]
The ‘one final judgment’ rule, codified in Code of Civil Procedure section 904.1,
subdivision (a)(6) allows appeals in a civil case to be taken not only from a ‘judgment,’
but also from various types of orders, including orders granting or refusing to grant an
injunction. Whether a particular order constitutes an appealable injunction depends not
on its title or the form of the order, but on ‘ “the substance and effect of the
adjudication.” ’ [Citation.]” (PV Little Italy, LLC v. MetroWork Condominium Assn.
(2012) 210 Cal. App. 4th 132, 142-143.)
       In the November 8, 2013 order, implicitly the trial court refused to grant an
injunction, expressly finding that the issue was moot.
       Here, Bell is appealing from the court’s denial of his requested injunctive relief.
Although the document that he filed was on Judicial Council of California form MC-275
for petitions for writs of habeas corpus, Bell amended the document title to state that it
was a request for a preliminary injunction. The trial court understood the relief requested
to be “a temporary injunction preventing SATF-CSP prison personnel from disposing of

                                               2
his excess personal property upon his transfer to SATF-CSP.” The form of the request
notwithstanding, the substance and effect of the trial court’s adjudication was to deny the
preliminary injunction. We look to the nature of the relief sought, not the label or
procedural device used to bring the action. Accordingly, the judgment is appealable
pursuant to Code of Civil Procedure section 904.1, subdivision (a)(6).
                                     Standard of Review
       The usual standard of review for the granting or denial of a preliminary injunction
is the abuse of discretion standard of review. (People ex rel. Gallo v. Acuna (1997) 14
Cal. 4th 1090, 1109.)
                                         Discussion
       According to Bell, when he was transferred to the Administrative Segregation Unit
in February 2013, where he was housed at the time he filed his motion for a preliminary
injunction, prison officials boxed up his property, did not return all of it to him, and did
not allow him to conduct an itemized inventory. Bell claimed to be “reasonably certain”
that when officials determined how much property he possessed, “they will conclude that
it is in excess of what is permitted.” Further, Bell noted that he was being transferred to a
different prison the day after he signed his motion;1 he contended that officials at the
receiving prison “are authorized to determine that petitioner has too much personal
property and that none of it will be stored at the prison, and [will] order petitioner to,
within [30] days, allow petitioner’s choice of excess personal property to be destroyed,
donated, or mailed out . . . .” Bell argued that he needed his legal property to proceed
with litigating seven potential or current court cases, and his religious property to practice
his ancient natural religion. Nevertheless, he acknowledged that “some of [the] factual
allegations [were] conclusory,” but argued he could not make them “more specific” given
the short time frame between learning that he was going to be transferred and the transfer.


       1
           Bell signed and dated his pleading on July 15, 2013.

                                               3
       Bell alleged he would suffer irreparable harm if he had to dispose of any of his
legal or religious property. Thus, he asked the superior court to issue a temporary
restraining order, followed by a preliminary injunction, directing the CDCR to refrain
from making him dispose of his property.
       As noted, the superior court denied Bell’s motion for a preliminary injunction on
the ground that the matter was moot.2
       On appeal, appellant claims that the “essence” of his argument is that because
CDCR rules, policies and procedures and practice “did not cease to be enforced” he is
“everywhere and always subject to them” and there is no way that the “ ‘matter’ can be
moot.” Bell claims that he “still seeks a hearing, a determination, and the giving of a
remedy to protect his interests against the application of CDCR policies and practices in
this regard.”
       The question before us is very narrow—that is, whether the trial court abused its
discretion in determining that the relief that Bell requested could not be granted because
Bell had already transferred to another prison.
       “ ‘To invoke the jurisdiction of a court . . . it is primarily essential that there be
involved a genuine and existing controversy, calling for present adjudication as involving
present rights.’ ” (Young v. Young (1950) 100 Cal. App. 2d 85, 86.)
       Immediately, it is apparent that at the time the trial court denied the request for a
preliminary injunction, one of two things had happened. Either the trial court would have
been precluded from “enjoining” or “restraining” the CDCR from disposing of Bell’s
property on transfer to a new prison because Bell had already been transferred and he had
already been required to dispose of his property; or Bell had been transferred and the



       2
         The record contains no evidence that Bell moved to amend his motion with more
specific facts showing actual harm or filed a supplemental motion detailing allegedly
improper actions by CDCR before, during, or after he transferred prisons.

                                               4
CDCR had not required him to dispose of his property. In both cases, any genuine and
existing controversy that had existed no longer existed at the time the trial court ruled.
       Accordingly, we conclude that the trial court did not abuse its discretion in
denying Bell’s motion for a preliminary injunction/restraining order.3
                                         Disposition
       The order of the trial court denying Bell’s motion for a preliminary injunction is
affirmed.




       3
          That is not to say that Bell is without recourse. He may still file a civil lawsuit
challenging the application of CDCR policies and practices (Pen. Code, § 2601,
subd. (d)), after he exhausts his administrative remedies. (Wright v. State of California
(2004) 122 Cal. App. 4th 659, 665 [under both state and federal law, a prisoner must
exhaust available administrative remedies before seeking judicial relief].) “A prisoner
has numerous constitutional rights related to the conditions of his confinement or the
lawful execution of his sentence which are independent of the criminal prosecution that
led to his status as prisoner. Among these are his state and federal constitutional rights
against cruel and/or unusual punishment [citations], and his rights to religious freedom,
access to the courts, and freedom from invidious discrimination based on race.
[Citation.] These fundamental constitutional rights reflect strong public policies, any
institutional violation of which of necessity affects a large number of persons, most of
whom are ill equipped by education, training, or financial ability to initiate and
adequately prosecute legal actions to vindicate those rights without the assistance of
counsel. [¶] Prisoners in California are granted additional rights by statute and
regulation, some of which implement the constitutional guarantees, while others create
new rights, and prisoners have a due process right to the enforcement of these statutes
and regulations. [Citations.]” (In re Head (1986) 42 Cal. 3d 223, 229, fn. omitted.)

                                               5
4




                                            _________________________________
                                            ELIA, J.


WE CONCUR:




_______________________________
RUSHING, P. J.




_______________________________
WALSH, J.*




Bell v. California Department of Corrections and Rehabilitation
H040466

       *
          Judge of the Santa Clara County Superior Court assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution